DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bizup (US 2012/0041426).
Regarding claim 1, Bizup discloses an integrally-molded medical device (see Fig. 4C, the claimed phrase “integrally-molded” is being treated as a product-by-process limitation. As set forth in MPEP 2113, the patentability of a product does not depend on its method of production. Since it has been held 
Regarding claim 2, Bizup discloses the medical device according to claim 1 and further discloses wherein at a position where the plurality of pinching portions are formed, a thickness of the outer circumferential contact portion (212B) in a radial direction of the joint tube (250) is thicker than a thickness of the inner circumferential contact portion (226) in the radial direction (see Fig. 2B illustrating how the thickness of the wall formed by the outer circumferential contact portion is greater in the radial direction of the joint tube than the thickness of the wall formed by the inner circumferential contact portion in the radial direction).
Regarding claim 3, Bizup discloses the medical device according to claim 2 and further discloses wherein a minimum inner diameter of the outer circumferential contact portion (212B) is smaller than an outer diameter of the joint tube (250) in a natural state of the joint tube (250, see Fig. 2B and Fig. 4C illustrating how the “locking tab 257” on the joint tube provides that the minimum inner diameter of the outer circumferential contact portion is smaller than an outer diameter of the joint tube in a natural state of the joint tube).
Regarding claim 4, Bizup discloses the medical device according to claim 2 and further discloses wherein the outer circumferential contact portion (212B) covers the outer circumferential face (252A) of the joint tube (250) in a whole region in the circumferential direction (see Fig. 2B and Fig. 4C illustrating how the outer circumferential contact portion covers the outer circumferential face in a whole region in the circumferential direction).
Regarding claim 5, Bizup discloses the medical device according to claim 1 and further discloses wherein the outer circumferential contact portion (212B) is longer toward a second end (“second end 253” of Fig. 2B) of the joint tube (250) than the inner circumferential contact portion (226, see Fig. 2B and 4C illustrating how the outer circumferential contact portion is longer toward the second end than the inner circumferential contact portion), wherein the second end (253) of the joint tube (250) is 

    PNG
    media_image1.png
    680
    1438
    media_image1.png
    Greyscale

Regarding claim 6, Bizup discloses the medical device according to claim 1 and further discloses wherein the fixing member (210) comprises: a body portion (see Examiner’s annotated Fig. 4C above) molded at a position overlapping the first end (251) of the joint tube (250) in a central axis direction of the joint tube (250, see Fig. 4C above illustrating how the body portion is molded at a position that overlaps the first end); a head portion (see Examiner’s annotated Fig. 4C above) extending in the central axis direction from the body portion and molded at a position that is not overlapping the joint tube (250, see Fig. 4C illustrating how the head portion is molded at a position that is not overlapping the joint tube and which extends in the central axis direction); and a gate portion (“center channel 218” of Fig. 2A) disposed in the head portion (see Fig. 2A-2B and Fig. 4C illustrating how the central channel extends axially across the entire length of the fixing member and note how, therefore, the gate portion is disposed in the head portion), wherein the gate portion is used during integral molding of the fixing 
Regarding claim 7, Bizup discloses the medical device according to claim 6 and further discloses wherein a volume of the head portion is larger than a volume of the body portion (see Fig. 4C above and Fig. 2B illustrating how the head portion is longer than the body portion and note how, therefore, the body portion comprises a volume which is larger than a volume of the body portion). 
Regarding claim 8, Bizup discloses an integrally-molded medical device (see Fig. 4C, the claimed phrase “integrally-molded” is being treated as a product-by-process limitation. As set forth in MPEP 2113, the patentability of a product does not depend on its method of production. Since it has been held that a product-by-process limitation does not require the product to be formed by the specific process recited, even though Bizup is silent as to the integral-molding process being used to form the medical device, it appears that Bizup’s product would be the same or similar as that claimed, especially since “locking tab 257” prevents the removal of the joint tube from the fixing member), comprising: a joint tube (“insert 250” of Fig. 2A-2D) comprising an inner circumferential face (“inner surface 252B” of Fig. 2B) and an outer circumferential face (“outer surface 252A” of Fig. 2B); a medical tube (“catheter 300” of Fig. 4C) joined to the inner circumferential face (252B) of the joint tube (250, see Fig. 4C illustrating how the medical tube is joined to the inner circumferential face via “stem 400”); and a fixing member (“collet sleeve 210” of Fig. 2B) fixed to a first end (“first end 251” of Fig. 2B) of the joint tube (250, see Fig. 4C illustrating the fixing member joined to the first end of the joint tube), the fixing member (210) comprising a medical connector (“collet 220” of Fig. 2B), wherein the joint tube (250) connects the medical connector (220) to the medical tube (300, see Fig. 4C illustrating how the joint tube connects the medical connector to the medical tube), wherein the fixing member (210) comprises an outer circumferential contact portion (“inner surface 212B” of Fig. 2B) in contact with the outer circumferential face (252A) of the joint tube (250, see Fig. 4C illustrating the outer circumferential 
Regarding claim 9, Bizup discloses the medical device according to claim 8 and further discloses wherein the fixing member (210) comprises: a body portion (see Examiner’s annotated Fig. 4C above) molded at a position overlapping the first end (251) of the joint tube (250) in a central axis direction of the joint tube (250, see Fig. 4C above illustrating how the body portion is molded at a position that overlaps the first end); a head portion (see Examiner’s annotated Fig. 4C above) extending in the central axis direction from the body portion and molded at a position that is not overlapping the joint tube (250, see Fig. 4C illustrating how the head portion is molded at a position that is not overlapping the joint tube and which extends in the central axis direction); and a gate portion (“center channel 218” of Fig. 2A) disposed in the head portion (see Fig. 2A-2B and Fig. 4C illustrating how the central channel extends axially across the entire length of the fixing member and note how, therefore, the gate portion is disposed in the head portion), wherein the gate portion is used during integral molding of the fixing member (210) to the joint tube (250, see Fig. 4C illustrating how the “central channel 218” is used to integrally mold the fixing member to the joint tube). 
Regarding claim 10, Bizup  discloses the medical device according to claim 8 and further teaches wherein the first end (251) of the joint tube (250) comprises a protruding portion (“locking tab 257” of Fig. 2B) that protrudes radially outward from the central axis (see Fig. 2B illustrating how the protruding portion protrudes radially outward from the central axis), and wherein the fixing member (210) comprises a ledge (see Fig. 2B and 4C illustrating how “recess 216” is formed by a ledge which contacts “perpendicular surface 257A” of the protruding portion) which is in contact with a face (“perpendicular surface 257A” of Fig. 2B) of the protruding portion (257) of the joint tube (250, see Fig. 4C illustrating the ledge contacting the face of the protruding portion of the joint tube), and restricts movement of the first end (151) of the joint tube (250) in a removal direction (see Fig. 4C illustrating how the ledge 
Regarding claim 11, Bizup discloses the medical device according to claim 8 and further discloses wherein a minimum inner diameter of the outer circumferential contact portion (212B) is smaller than an outer diameter of the joint tube (250) in a natural state of the joint tube (250, see Fig. 2B and Fig. 4C illustrating how the “locking tab 257” on the joint tube provides that the minimum inner diameter of the outer circumferential contact portion is smaller than an outer diameter of the joint tube in a natural state of the joint tube). 
Regarding claim 12, Bizup discloses the medical device according to claim 8 and further discloses wherein the medical device (see Fig. 4C) comprises a central axis (see Fig. 4C illustrating how the medical device comprises a central axis which lies along the center of both the joint tube and the fixing member), and wherein the inner circumferential contact portion (226) comprises a plurality of protrusions (“free ends 224” of Fig. 2B) arranged circumferentially around the central axis (see Fig. 2A-2D illustrating how the protrusions are arranged circumferentially around the central axis), and wherein the plurality of protrusions are circumferentially separated from one another along an axial length of the inner circumferential contact portion (226, see Fig. 2A-2D illustrating how the protrusions are circumferentially separated from one another along the axial length of the inner circumferential contact portion).
Regarding claim 13, Bizup discloses the medical device according to claim 9 and further discloses wherein a volume of the head portion is larger than a volume of the body portion (see Fig. 4C 
Regarding claim 18, Bizup discloses the medical device according to claim 1 and further discloses wherein at a position where the plurality of pinching portion are formed (see Fig. 4C illustrating how the position wherein the plurality of pinching portions are formed corresponds to where the “collet 220” pinches the circumferential wall of the joint tube), a thickness of the outer circumferential contact portion (212B) of the fixing member (210) in a radial direction of the joint tube (250) is thicker than a thickness of the inner circumferential contact portion (226) of the fixing member (210) in the radial direction (see Fig. 2B illustrating how the thickness of the wall formed by the outer circumferential contact portion is greater in the radial direction of the joint tube than the thickness of the wall formed by the inner circumferential contact portion in the radial direction).
Regarding claim 19, Bizup discloses the medical device according to claim 1 and further discloses wherein the first end (251) of the joint tube (250) comprises a protruding portion (“locking tab 257” of Fig. 2B) that protrudes radially outward from the central axis (see Fig. 2B illustrating how the protruding portion protrudes radially outward from the central axis), and wherein the fixing member (210) comprises a ledge (see Fig. 2B and 4C illustrating how “recess 216” is formed by a ledge which contacts “perpendicular surface 257A” of the protruding portion) which is in contact with a face (“perpendicular surface 257A” of Fig. 2B) of the protruding portion (257) of the joint tube (250, see Fig. 4C illustrating the ledge contacting the face of the protruding portion of the joint tube).
Regarding claim 20, Bizup discloses the medical device according to claim 19 and further discloses wherein the ledge (see Fig. 2B and 4C illustrating how “recess 216” is formed by a ledge which contacts “perpendicular surface 257A” of the protruding portion) in contact with the face (257A) of the protruding portion (257) of the joint tube (250) restricts movement of the first end (251) of the joint tube (250) in a removal direction along the central axis from the first end (251) of the joint tube (250) 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783